DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Response to Amendment
Applicants’ submission, filed on 04/14/2022, in response to claims 1, 17, and 34-38 rejection from the final office action (10/15/2021), by amending claims 1, 17, and 34-35 and cancelling claims 36-37 is entered and will be addressed below.

Claim Interpretations 
Applicants’ reverting back to “a controller configured to selectively …” as originally claimed language, consistent with the first office action (11/26/2018), Applicants’ Specification did not disclose whether the controller is automatic device or manually controlled and claim 1 will be examined inclusive both interpretations. As a result, the two plasma generation modes are intended use of the apparatus.

Furthermore, even with an automatic programed controller, the newly amended limitation “a controller configured to selectively control the solenoidal coil such that a magnetic flux density position for generating the plasma via electron cyclotron resonance is over the shielding plate, or control the solenoidal coil such that the magnetic flux density position for generating the plasma via electron cyclotron resonance with the microwave is under the shielding plate”, the controller only send signal to the solenoidal coil, Applicants’ Specification does not disclose a sensor to detect/determine the location of plasma generation.
	Note also the ionic plasma processing also used the radio frequency power source 123 ([0046]), therefore, the solenoidal coil contribute only a portion of the plasma ion etching via ECR.
	Note also the “or” in “a controller configured to selectively control the solenoidal coil such that … or control the solenoidal coil such that … according to predetermined plasma processing conditions” either manually or programmed, the operator and manual coding is intrinsically according to predetermined plasma processing conditions, as a person of ordinary skill knows that changing the magnetic field affect the plasma conditions.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 17, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly added limitation “a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and said surface of the sample“ of each claims 1 and 17, and “a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and a dielectric window of said plasma processing apparatus” of claim 35 does not have support in Applicants’ Specification.

Dependent claim 38 is also rejected under USC 112(a) at least due to dependency to rejected claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (JP 2013214583, from IDS, hereafter ‘583), in view of Soeda (JP 02-230729, IDS 08/21/2020, hereafter ‘729) and Yamashita et al. (US 20090029564, hereafter ‘564).
‘583 teaches some limitations of:
Claim 34: PLASMA PROCESSING APPARATUS (title, the claimed “A plasma processing apparatus comprising”):
FIG. 1 shows a microwave ECR (Electron Cyclotron Resonance) etching apparatus … A processing chamber 104 is formed by installing a dielectric window 103 (for example, made of quartz) for sealing the etching gas in the vacuum chamber 101 (English translation, [0031], the claimed “a processing chamber configured to perform plasma processing for a sample”);
 The electromagnetic wave transmitted to the waveguide 107 (or the waveguide and the antenna) is oscillated from the power supply 109 for electromagnetic wave generation. The frequency of the electromagnetic wave is not particularly limited, but in the present embodiment, a microwave of 2.45 GHz is used. A magnetic field generating coil 110 for forming a magnetic field is provided on the outer peripheral portion of the processing chamber 104, and the power oscillated from the electromagnetic wave generating power source 109 has high density plasma in the processing chamber 104 by interaction with the formed magnetic field ([0032], last three sentences, the claimed “a radio frequency power source configured to supply microwave radio frequency power via a dielectric window for generating plasma in the processing chamber; a coil configured to generate a magnetic field inside the processing chamber”);
a wafer placement electrode 111 is provided on the lower part of the vacuum vessel 101 so as to face the dielectric window 103 ([0033], the claimed “a sample stage where the sample is placed”);
A shower plate 102 (for example, made of quartz) for introducing an etching gas into the vacuum vessel 101 is installed at the upper part of the vacuum vessel 101 ([0031], last sentence, the claimed “a shielding plate arranged between the sample stage and the dielectric window to shield an incidence of ions generated from the plasma into the sample stage”; and “wherein the shielding plate is formed of quartz, alumina, or yttria”),
the etching processing apparatus is connected to a control device 1001 for controlling the vacuum evacuation device 108, gas supply device 117, electromagnetic wave generation power supply 109, magnetic field generation coil 110, DC power supply 116, high frequency generation power supply 109 and the like ([0071], last sentence), the power oscillated from the electromagnetic wave generating power source 109 has high density plasma in the processing chamber 104 by interaction with the formed magnetic field ([0032], last sentence), The control device 1001 is connected to a computer-usable recording medium 1004 for recording control programs and control variables of each device to be controlled and each power supply, and according to the recorded control program and control variable ([0072], the claimed “a controller configured to selectively control to control the coil such that the magnetic flux density position is under the shielding plate when second plasma processing is performed”).

	‘583 also teaches that Increasing the amount of radicals generated for ions generally increases the lateral physical or chemical reaction in the etch profile. When radicals with strong etching performance increase, lateral etching proceeds, and when radicals with strong deposition performance increase, lateral deposition proceeds ([0063], therefore, the need to control the ratio of radical to ions).

‘583 does not teach the other limitations of:
Claim 34: a solenoidal (coil configured to generate a magnetic field inside the processing chamber); 
(a controller configured to selectively control the) solenoidal (coil such) that a magnetic flux density position for generating said plasma via electronU.S. Application No. 15/558,0054 T3309\22749US01\4866-6431-3116.vlcyclotron resonance with the microwave is over the shielding plate when first plasma processing is performed, and (to control the) solenoidal (coil such that the magnetic flux density position is under the shielding plate when second plasma processing is performed).

‘564 is an analogous art in the field of plasma treatment apparatus (title), In a plasma oxidation treatment apparatus 100, dual plate structure 60 is arranged above a susceptor 2. An upper plate 61 and a lower plate 62 are made of a dielectric material such as quartz (abstract) A microwave generating device 39 (Figs. 1 and 8, [0061]), when the plasma passes through the dual plate structure 60 installed above the Si substrate 101 as a target object, the passage of the oxygen radicals is selectively allowed while the passage of most of the Ar ions in the plasma is blocked (Fig. 5B, [0078], same function as ‘729). ‘564 teaches that Provided around the discharge chamber 405 are solenoid coils 408 and 409 for applying a magnetic field into the discharge chamber 405 (Fig. 8, [0085], last sentence).

‘729 is an analogous art in the field of semiconductor manufacturing apparatus (title), to perform an isotropic etching and an anisotropic etching in the same treating chamber by providing a microwave source and a high frequency source in the single treating chamber, and controlling the drivings of both sources with a controlling means (abstract). ‘729 teaches that FIG. 3 shows the state at the time of isotropic plasma etching (first plasma processing) FIG. 4 is a view showing a state during anisotropic plasma etching (second plasma processing) ([0003]). Note the first plasma processing is generated by the microwave source 38 without magnetic field. Note also the high frequency source 39 is similar to the high frequency source 114 of ‘583 (and Applicants’ radio frequency source 123).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted solenoid coils, as taught by ‘564, as magnetic field generating coil 110 of ‘583, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have performed the isotropic etching and the anisotropic etching in the same treating chamber, as taught by ‘729, by turning off the magnetic field generating coil 110 of ‘583 for the first plasma generation above the quartz shower plate 102 and as shown in Fig. 3 of ‘729, and by plasma generation in the processing chamber 104, as taught by ‘583, for the purpose greater control of the radical to ion ratio and to control the plasma density, the radical density, as required by ‘583 ([0063] and [0006]). 

In case Applicants argue that turn-off magnetic field generating coil 110 is not “cause the solenoidal coil to generate a magnetic field to generate said plasma in an upper area of the processing chamber between the shielding plate and a dielectric window” of claim 1 and similar for claims 17 and 34.

‘564 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have performed the isotropic etching in the presence of magnetic field by solenoid coils 408 and 409 of ‘564, and then combined with ‘583, for the purpose of generating radicals for the isotropic etching of ‘729. 
Alternatively claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over ‘583, in view of ‘729, ‘564, and Miyamoto et al. (US 5178962 , hereafter ‘962).
In case Applicants argue that ‘583, ‘729, and ‘564 do not teach using the magnetic field of the coil to control the plasma generation location.

‘962 is an analogous art in the field of ECR microwave plasma (Fig. 39, col. 4, lines 44-45). ‘962 teaches that an ECR plasma generator, has at least three coils along the side wall of a cylindrical chamber, where a magnetic field is controlled by the coils. A microwave is led into the cylindrical chamber in the vertical direction to form an ECR point near the substrate surface. Generally, the ECR point can be changed as a distance from the substrate surface by changing the quantity of current to the coils. At the ECR point, a plasma with a low kinetic energy, a high ionization efficiency and a high density of electronically excited species can be formed (col. 4, lines 54-63).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have altered the current to the magnetic coils to different ECR points near the substrate or away from the substrate, as taught by ‘962, to the magnetic field generating coil 110 of ‘583 to perform the isotropic etching and the anisotropic etching in the same treating chamber, as taught by ‘729.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over ‘583, in view of ‘729, ‘564 (optionally with ‘962), and One et al. (US 4450031, hereafter ‘031).
The combination of ‘583, 729, ‘564, (optionally with ‘962) does not teach the other limitations of:
Claim 35: wherein said position of said shielding plate for said magnetic flux density position for generating electron cyclotron resonance with the microwave over the shielding plate is set to provide a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and a dielectric window of said plasma processing apparatus.

‘031 is an analogous art in the field of an ion source of a prior art ion shower apparatus of the type in which plasma is produced by electron cyclotron resonance excited by microwave (Fig. 2, col. 2, lines 3-5), FIG. 11 shows … an insulating member is provided on the surface of an ion extraction electrode. The surface is on the side of the plasma formation chamber. Reference numeral 50 denotes a single ion extraction electrode on the upper surface (that is, the surface in contact with plasma) of which an insulating member is provided (col. 11, lines 43-48).  ‘031 teaches that in order to facilitate the absorption of the microwave by plasma … the inner height between the top of the plasma formation chamber 21 and the shield electrode or grid 40 is determined to be 200 mm, so that the plasma formation chamber 21 is in the form of a microwave cavity resonator (col. 12, lines 13-20).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a height of microwave plasma formation chamber of about 200 mm, as taught by ‘031, as the distance between the microwave window 103 and the shower plate 102 of ‘583 (the limitations of 1B, 17B, and 35), for the purpose of facilitating the absorption of the microwave by plasma, as taught by ‘031 (col. 12, lines 13-14).
Claims 1, 17, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ‘583, in view of ‘729, ‘564, and Dhindsa et al. (US 20150083582, hereafter ‘582).
‘583 teaches some limitations of:
Claim 1: PLASMA PROCESSING APPARATUS (title, the claimed “A plasma processing apparatus comprising”):
FIG. 1 shows a microwave ECR (Electron Cyclotron Resonance) etching apparatus … A processing chamber 104 is formed by installing a dielectric window 103 (for example, made of quartz) for sealing the etching gas in the vacuum chamber 101 (English translation, [0031], the claimed “a processing chamber configured to perform plasma processing for a sample”);
 The electromagnetic wave transmitted to the waveguide 107 (or the waveguide and the antenna) is oscillated from the power supply 109 for electromagnetic wave generation. The frequency of the electromagnetic wave is not particularly limited, but in the present embodiment, a microwave of 2.45 GHz is used. A magnetic field generating coil 110 for forming a magnetic field is provided on the outer peripheral portion of the processing chamber 104, and the power oscillated from the electromagnetic wave generating power source 109 has high density plasma in the processing chamber 104 by interaction with the formed magnetic field ([0032], last three sentences, the claimed “a radio frequency power source configured to supply microwave radio frequency power via a dielectric window for generating plasma in the processing chamber; a coil configured to generate a magnetic field inside the processing chamber”);
a wafer placement electrode 111 is provided on the lower part of the vacuum vessel 101 so as to face the dielectric window 103 ([0033], the claimed “a sample stage where the sample is placed”);
A shower plate 102 (for example, made of quartz) for introducing an etching gas into the vacuum vessel 101 is installed at the upper part of the vacuum vessel 101 ([0031], last sentence, the claimed “a shielding plate arranged between the sample stage and the dielectric window to shield incidence of ions generated from the plasma into the sample stage”; and “wherein the shielding plate is formed of quartz, alumina, or yttria”),
the etching processing apparatus is connected to a control device 1001 for controlling the vacuum evacuation device 108, gas supply device 117, electromagnetic wave generation power supply 109, magnetic field generation coil 110, DC power supply 116, high frequency generation power supply 109 and the like (Fig. 10, [0071], last sentence), the power oscillated from the electromagnetic wave generating power source 109 has high density plasma in the processing chamber 104 by interaction with the formed magnetic field ([0032], last sentence), The control device 1001 is connected to a computer-usable recording medium 1004 for recording control programs and control variables of each device to be controlled and each power supply, and according to the recorded control program and control variable ([0072], the claimed “a controller configured to selectively control control the coil such that the magnetic flux density position for generating the plasma via electron cyclotron resonance with the microwave is under the shielding plate”).

Claim 17: PLASMA PROCESSING APPARATUS (title, the claimed “A plasma processing apparatus comprising”):
FIG. 1 shows a microwave ECR (Electron Cyclotron Resonance) etching apparatus … A processing chamber 104 is formed by installing a dielectric window 103 (for example, made of quartz) for sealing the etching gas in the vacuum chamber 101 (English translation, [0031], the claimed “a processing chamber configured to perform plasma processing for a sample”);
 The electromagnetic wave transmitted to the waveguide 107 (or the waveguide and the antenna) is oscillated from the power supply 109 for electromagnetic wave generation. The frequency of the electromagnetic wave is not particularly limited, but in the present embodiment, a microwave of 2.45 GHz is used. A magnetic field generating coil 110 for forming a magnetic field is provided on the outer peripheral portion of the processing chamber 104, and the power oscillated from the electromagnetic wave generating power source 109 has high density plasma in the processing chamber 104 by interaction with the formed magnetic field ([0032], last three sentences, the claimed “a radio frequency power source configured to supply microwave radio frequency power via a dielectric window for generating plasma in the processing chamber; a coil configured to generate a magnetic field inside the processing chamber”);
a wafer placement electrode 111 is provided on the lower part of the vacuum vessel 101 so as to face the dielectric window 103 ([0033], the claimed “a sample stage where the sample is placed”);
A shower plate 102 (for example, made of quartz) for introducing an etching gas into the vacuum vessel 101 is installed at the upper part of the vacuum vessel 101 ([0031], last sentence, the claimed “a shielding plate arranged between the sample stage and the dielectric window to shield incidence of ions generated from the plasma into the sample stage”; and “wherein the shielding plate is formed of quartz, alumina, or yttria”),
the etching processing apparatus is connected to a control device 1001 for controlling the vacuum evacuation device 108, gas supply device 117, electromagnetic wave generation power supply 109, magnetic field generation coil 110, DC power supply 116, high frequency generation power supply 109 and the like ([0071], last sentence), the power oscillated from the electromagnetic wave generating power source 109 has high density plasma in the processing chamber 104 by interaction with the formed magnetic field ([0032], last sentence), The control device 1001 is connected to a computer-usable recording medium 1004 for recording control programs and control variables of each device to be controlled and each power supply, and according to the recorded control program and control variable ([0072], the claimed “a controller configured to control plasma processing during a second period by controlling the coil such that the magnetic flux density position for generating the plasma via electron cyclotron resonance with the microwave is under the shielding plate”).

	‘583 also teaches that Increasing the amount of radicals generated for ions generally increases the lateral physical or chemical reaction in the etch profile. When radicals with strong etching performance increase, lateral etching proceeds, and when radicals with strong deposition performance increase, lateral deposition proceeds ([0063], therefore, the need to control the ratio of radical to ions).

‘583 does not teach the other limitations of:
Claim 1: (1A) a solenoidal (coil configured to generate a magnetic field inside the processing chamber);
(a controller configured to selectively control the) solenoidal (coil) such that a magnetic flux density position for generating the plasma via electron cyclotron resonance is over the shielding plate, (or control the) solenoidal (coil such that the magnetic flux density position for generating the plasma via electron cyclotron resonance with the microwave is under the shielding plate) according to predetermined plasma processing conditions,
(1B) T3309\22749US01\4866-6431-3116.vlwherein said position of said shielding plate for said magnetic flux density position for generating electron cyclotron resonance with the microwave under the shielding plate is set to provide a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and said sample stage.  
Claim 17: (17A) a solenoidal (coil configured to generate a magnetic field inside the processing chamber);
(a controller configured to control plasma processing) during a first period by controlling the solenoidal (coil) such that a magnetic flux density position for generating the plasma via electron cyclotron resonance with the microwave is over the shielding plate, and (during a second period) different from said first period (by controlling the) solenoidal (coil such that the magnetic flux density position for generating the plasma via electron cyclotron resonance with the microwave is under the shielding plate),
(17B) wherein said position of said shielding plate for said magnetic flux density position for generating electron cyclotron resonance with the microwave under the shielding plate is set to provide a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and said surface of the sample.  

‘564 and ‘729 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted solenoid coils, as taught by ‘564, as magnetic field generating coil 110 of ‘583, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have performed the isotropic etching and the anisotropic etching in the same treating chamber, as taught by ‘729, by turning off the magnetic field generating coil 110 of ‘583 for the first plasma generation above the quartz shower plate 102 and as shown in Fig. 3 of ‘729, and by plasma generation in the processing chamber 104 (the limitations of 1A and 17A), as taught by ‘583, for the purpose greater control of the radical to ion ratio and to control the plasma density, the radical density, as required by ‘583 ([0063] and [0006]). 

In case Applicants argue that turn-off magnetic field generating coil 110 is not “cause the solenoidal coil to generate a magnetic field to generate said plasma in an upper area of the processing chamber between the shielding plate and a dielectric window” of claim 1 and similar for claims 17 and 34.

‘564 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have performed the isotropic etching in the presence of magnetic field by solenoid coils 408 and 409 of ‘564, and then combined with ‘583, for the purpose of generating radicals for the isotropic etching of ‘729. 

‘582 is an analogous art in the field of ION TO NEUTRAL CONTROL FOR WAFER PROCESSING WITH DUAL PLASMA SOURCE REACTOR (title), including microwave plasma ([0099], 2nd last sentence), the upper plate is made of an insulating material (e.g., quartz) ([0047], 2nd last sentence).  ‘582 teaches that The plate assembly 150 includes an upper plate 116 and a lower plate 130 ([0023], 6th sentence), the plate assembly 150 is positioned such that the distance between the lower surface of the lower plate and the upper surface of the substrate is between about 10-50 mm (Fig. 1, [0043], 4th sentence, therefore, the quartz upper plate 116 would be further away from the substrate).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a gap/distance between the shower plate 102 and the wafer 112 of ‘583 to be 50 mm plus the thickness of the lower plate 130 (the limitations of 1B and 17B), as taught by ‘582, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘583 is capable of the limitations of:
Claim 38: By adjusting the current to the magnetic field generating coil 110  of ‘583, it is obvious to operate the magnetic field “wherein the magnetic flux density for generating said plasma in the upper area of the processing chamber between the shielding plate and the dielectric window via electron cyclotron resonance with the microwave or said plasma in the lower area of the processing chamber between the shielding plate and the sample via electron cyclotron resonance with the microwave is 875 Gauss“. 
Alternatively claims 1, 17, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ‘583, in view of ‘729, ‘564, ‘582, and Miyamoto et al. (US 5178962 , hereafter ‘962).
In case Applicants argue that ‘583, ‘729, ‘564, and ‘582 do not teach using the magnetic field of the coil to control the plasma generation location.

‘962 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have altered the current to the magnetic coils to different ECR points near the substrate or away from the substrate, as taught by ‘962, to the magnetic field generating coil 110 of ‘583 to perform the isotropic etching and the anisotropic etching in the same treating chamber, as taught by ‘729.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 35 USC 112(a) rejection in controller issue, see pages  6-7, Applicants’ revert back to the original claim language over this issue. However, Applicants’ amendment also introduces new 112(a) issue to try to remove ‘031 reference.
Applicants argue that the prior arts does not teach “to provide a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and said surface of the sample“ of previously cited claims 35-37, see the middle four paragraphs of page 10.
This argument is found not persuasive.
The new feature “to provide a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and a dielectric window of said plasma processing apparatus” was not in previously cited claims 35-37. Also, it appears Applicants’ meant to change claim 35 similar to claims 1 and 17, “to provide a gap having a distance equal to 40 mm or greater but less than 200 mm between the shielding plate and said surface of the sample“.

This new features of claims 1 and 17 is rejected, in part based on a new reference ‘582, as discussed above.
In regarding to claim 34 rejection over Yasui ‘583, Soeda ‘729, and Yamashita ‘564, and optionally with Miyamoto ‘962, Applicants argue that ‘962 is directed to a metal-organic resin and method for making it, see the top of page 14. 
This argument is found not persuasive.
‘962 is an analogous art in the field of ECR microwave plasma (Fig. 39, col. 4, lines 44-45). The product make by ‘962 is an intended use of the apparatus. The teaching of ‘962 that altering the current to the magnetic coils to different ECR points near the substrate or away from the substrate is clearly applicable to other reactor configuration and making different product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140262034 is cited for radical isotropic etching by radical two holes in quartz plate ([0108]) or anisotropic and selective etching ([0109]).

The examiner also notices several most recently submitted IDS are similar to ‘583 and may be used in the rejection similar to ‘583.
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716